Mellen C. J.
delivered the opinion of the court.,
This case comes before us on exceptions alleged against the opinion of the court of Common Pleas. It is not necessary to examine the merits of all of them ; as we are well satisfied that the action cannot be maintained upon the promise stated in the subscription paper set forth in the declaration. We need not enter into an examination of principles to shew that there is no consideration for the promise which can give it legal obligation. The present case difie rs little from that of Limerick Academy v Davis. It is true there is a promisee named in the case at bar3 and there was none in the other case. But the case almost exactly resembling the present is that cited from 2 Pick. 579, in which there was a promisee, but the action was not maintained, It does not appear that any monies have been expended by the trustees, or that any part of the subscription was ever paid, or offered to be paid ; nor are there any of those facts which were considered as taking the ease of Farmington Academy v. Allen 14 Mass. 172, and the case of Flint, therein mentioned^ out of the influence of the general principle, so as to render the action maintainable on any of the common counts. The excep tious are sustained, and the verdict below is set aside; and a neve; trial is to be had in this court,
*384OASES XSf THE SUPREME JUDICIAL, COURT FOR THE COUNTY OF WASHINGTON. JUNE TERM, 1826. Memorandum. Preble J. was not present at this term.